Citation Nr: 1526132	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-34 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent until August 10, 2014, and 70 percent from August 11, 2014, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  The case was previously remanded by the Board in July 2014.

In March 2011, the Veteran testified before a decision review officer (DRO) at the RO in Hartford, Connecticut.  A transcript of that hearing is of record.

Between July 2014 and March 2015, the Board directly received medical records, the results of VA examinations, and several lay statements from the Veteran.  The Board has considered these records prior to Agency of Jurisdiction (AOJ) review.  See 38 C.F.R. § 20.1304(c); VA Fast Letter 14-02 (setting forth that a waiver of initial AOJ review will not be required for newly-received evidence, but only for claims appealed on or after February 2, 2013). 

The Veteran also submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

At an August 2014 VA examination, the Veteran indicated to the examiner that he participated in individual and group therapy when he lived in Florida from the summer of 2011 to the summer of 2013.  The examiner did not note if the group therapy was through the VA or through a private institution, though she did note that the Veteran stated that while he was living in Florida "he continued to receive mental health treatment through a local VA facility."  The Veteran's claims file contains individual therapy treatment records from the Orlando, Florida VA Medical Center, but does not contain any evidence of group therapy.  There is no other evidence in the claims file that the Veteran underwent group therapy elsewhere.  In the interest of having a completed record, the Board remands in order to attempt to obtain these possible group therapy records.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist, including any records of group therapy sessions that may exist, from the VA Medical Center in Orlando, Florida, or any possible Vet Center records associated with the Veteran that may exist in Florida, Connecticut, or any other Vet Center.  See Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).

2. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any group therapy treatment he may have received at a private medical facility during his time in Florida from summer 2011 to summer 2013.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his PTSD.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




